                                          Case 3:20-cv-06723-EMC Document 21 Filed 12/11/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HERNAN CARLO MACDULA, et al.,                       Case No. 20-cv-06723-EMC
                                   8                    Plaintiffs,
                                                                                             ORDER GRANTING PLAINTIFFS’
                                   9              v.                                         MOTION TO REMAND
                                  10     SPECIALIZED LOAN SERVICES LLC, et                   Docket No. 12
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Having considered the parties’ briefs and the oral argument of counsel, the Court hereby

                                  16   GRANTS Plaintiffs’ motion to remand. Defendant has failed to meet its burden of establishing,

                                  17   by a preponderance of the evidence, that there is diversity jurisdiction. See Ibarra v. Manheim

                                  18   Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (also noting that a defendant “cannot establish

                                  19   removal jurisdiction by mere speculation and conjecture, with unreasonable assumptions”).

                                  20          The value of the injunctive relief sought by Plaintiffs – i.e., relief from dual tracking such

                                  21   that their loan modification application is duly considered before Defendant goes down the path of

                                  22   foreclosure, see FAC ¶ 23 (asking for “injunctive relief for the material [HBOR] violation until

                                  23   [Defendant] remedies its violation”) – is minimal. The injunctive relief would be temporary, long

                                  24   enough to ensure processing of Plaintiffs’ application for loan modification without interference of

                                  25   foreclosure actions. The fact that the operative complaint refers, in the prayer for relief, to a

                                  26   permanent injunction barring Defendant from collecting on the loan and from causing the property

                                  27   to be sold is essentially immaterial because such relief is not available for the HBOR claim at

                                  28   issue. See Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 405 (9th Cir. 1996) (in discussing
                                             Case 3:20-cv-06723-EMC Document 21 Filed 12/11/20 Page 2 of 3




                                   1   amount in controversy, noting that defendant’s argument that California Civil Code § 3345 would

                                   2   allow the plaintiff to get treble “contract damages is erroneous[;] [b]ecause [defendant’s]

                                   3   calculation of the amount in controversy is entirely premised on a misinterpretation of this statute,

                                   4   it has failed to meet its burden of proof”) (emphasis in original).

                                   5            Although Plaintiffs have included a request for punitive damages in the operative

                                   6   complaint, Defendant still must show that, given the facts alleged in the complaint, punitive

                                   7   damages would be significant enough to put the amount in controversy over $75,000, either on

                                   8   their own or in combination with their own remedies. In its opposition, Defendant refers to fraud

                                   9   cases exceeding $75,000, but Plaintiff’s operative complaint does not contain any nonconclusory

                                  10   allegations suggesting that fraud is at issue in the instant action. Nor is there any indication that

                                  11   the substantial punitive damages have been awarded in cases such as this involving a dual-tracking

                                  12   claim (as opposed to, e.g., a wrongful foreclosure).
Northern District of California
 United States District Court




                                  13            Similarly, although Plaintiffs have indicated that they seek economic and noneconomic

                                  14   damages, Defendant has failed to put forth any concrete evidence that such damages would be

                                  15   significant. For example, it seems unlikely that emotional distress damages would be of a large

                                  16   magnitude given that the real property at issue has not yet been sold.

                                  17            Finally, with respect to attorney’s fees, the instant case does not appear to be particularly

                                  18   complicated such that fees would be unlikely to take this case over $75,000. Moreover, at the

                                  19   hearing, Plaintiffs explicitly confirmed that, for all relief requested in the operative complaint

                                  20   (e.g., compensatory damages, punitive damages, injunctive relief, and attorney’s fees), they are

                                  21   not seeking more than $75,000. Plaintiffs acknowledge they are bound to this representation.

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                           2
                                          Case 3:20-cv-06723-EMC Document 21 Filed 12/11/20 Page 3 of 3




                                   1           Taking into account all of the above, including but not limited to Plaintiffs’ express

                                   2   concession above, the Court grants the motion to remand. The Clerk of the Court is ordered to (1)

                                   3   remand the instant case back to the San Francisco County Superior Court and (2) close the file in

                                   4   this case.

                                   5           This order disposes of Docket No. 12.

                                   6

                                   7           IT IS SO ORDERED.

                                   8
                                   9   Dated: December 11, 2020

                                  10

                                  11                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
